Citation Nr: 1000163	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-39 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 







INTRODUCTION

The Veteran had active air service from November 1997 to 
November 2006.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.


REMAND

In his substantive appeal received in December 2007, the 
Veteran requested a video conference hearing before a member 
of the Board.  In response to his request, the Veteran was 
scheduled for a video conference hearing in December 2009.  
However, prior to the scheduled hearing the Veteran declined 
the video conference hearing, instead preferring to wait for 
an in person hearing before a visiting member of the Board at 
the RO.  

Because such hearings before the Board are scheduled by the 
RO, a remand of this matter is required in this case.  See 38 
C.F.R. § 20.704 (2009).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

The veteran should be scheduled for the 
requested hearing before the Board in 
accordance with the docket number of his 
appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


